Citation Nr: 1622619	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-44 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the prior denial of a claim of entitlement to service connection for hypertension should be reconsidered, and if so whether the claim should be granted.  

2.  Entitlement to service connection for asthma, to include as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in St. Petersburg, Florida, in April 2014.  

When this case was before the Board in January 2015, it was decided in part and remanded in part.  

While the case was in remand status, the appeal for service connection for bipolar disorder with alcohol use disorder was resolved by a July 2015 rating decision granting service connection for the claimed disability.  However, in assigning an effective date of September 28, 2006, for the grant of service connection, the Appeals Management Center (AMC) apparently did not consider that the Board had granted reconsideration of the claim under 38 C.F.R. § 3.156(c), that the Veteran's original claim for service connection for psychiatric disability was received less than one year after her discharge from service, and that the proper effective date for service connection is the later of the day following the Veteran's discharge from service or the date entitlement arose.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and asthma are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A prior denial of service connection for hypertension was continued in an unappealed rating decision issued in August 2003.  

2.  Relevant service department records that existed at the time of the August 2003 decision were added to the record after the August 2003 rating decision was issued.  


CONCLUSION OF LAW

The requirements for reconsidering a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105.  However, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1) .

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2) .

Factual Background and Analysis

The Veteran first submitted a claim for service connection for hypertension in August 1988.  By a November 1988 decision the RO denied the claim based on the absence of evidence of hypertension in service.  
The RO by an August 2000 decision did not reopen the claim for service connection for hypertension based on additional evidence obtained continuing to show hypertension but not showing a relationship to service.  

The RO by an August 2003 decision reopened the previously denied claim for service connection for hypertension, but nonetheless again denied the claim based on the evidence continuing to show that the disorder was not incurred in or aggravated by service.  

The Veteran has claimed entitlement to service connection for hypertension including based on recently obtained service department records and as secondary to her service-connected psychiatric disability.  The psychiatric disability is now service connected as causally associated with the personal assault the Veteran suffered in service which is documented in the newly obtained service records.   The Veteran testified at her April 2014 hearing that she began to realize that she had high blood pressure in service when she was suffering from this personal assault with associated psychological and sexual abuse by a superior.  Since the Veteran is at least in part attributing her hypertension to the assault in service, the service department records documenting the assault are relevant evidence that existed when the claim was previously decided and warrant reconsideration of the claim.  


ORDER

The Board having determined that relevant service department records have been received, reconsideration of the prior denial of service connection for hypertension is granted.




REMAND

Hypertension

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Based on the Veteran's assertions of developing hypertension contemporaneous with in-service personal assault or as associated with mental health difficulties related to her in-service personal assault, there is sufficient indication of a possible link between hypertension and service or service-connected disability but insufficient medical evidence to decide the claim.  Accordingly, a VA examination is required

Asthma

At her April 2014 hearing the Veteran testified that she was diagnosed with asthma within the last 20 years, in the course of receiving treatment at VA.  However, she also testified that she now knew what an asthma attack felt like, and that she had asthma attacks while in service.  The Board finds that this testimony provides sufficient indication of a link to service to warrant a VA examination addressing the etiology of her asthma.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Thereafter, the Veteran should be scheduled for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.  

The examiner should provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's hypertension is etiologically related to her active service, including stress associated with her coerced relationship with her superior.  

If the examiner is of the opinion that the Veteran's hypertension is not related to her active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by her service-connected bipolar disorder with alcohol use disorder.

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be scheduled for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's asthma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed. 

The examiner should provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's asthma developed in service or is otherwise etiologically related to the Veteran's service.  For purposes of the opinion the examiner should assume that the Veteran is able to recognize when she is having an asthma attack and that she is a credible historian.

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC also should undertake any other indicated development.
 
5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


